WILLIAM H. MANESS, Circuit Judge.
It appearing that this court erred (see Howard v. Howard, 118 So. 2d 90, certiorari denied by Supreme Court, June 28, 1960, original order of trial court, 14 Fla. Supp. 128) by the entry of its order of May 5, 1959, in which the plaintiff’s petition for modification of final decree was denied, and that said petition should be reconsidered in the light of the views expressed by the opinion of the District Court of Appeal, First District, and the testimony and evidence heretofore taken by the court; now therefore, pursuant to the mandate of said court, this court finds that the defendant has the ability to reasonably meet the plaintiff’s needs for additional alimony; that the plaintiff’s reasonable monthly needs are as follows: housing, lights, water, telephone, fuel oil for heat and cooking gas, $35; food and household supplies $50; clothing and miscellaneous needs $15; medical services and medication $40; practical nurse and/or maid service $50; taxes $15 — making a total of $205.
This court further finds that the plaintiff has a small monthly income from a mortgage contract for deed, and is eligible for social security benefits and should make application therefor, and that in fairness and justice these assets should be used by plaintiff to supply at least $55 of her needs as outlined above.
Accordingly, it is ordered, adjudged and decreed that beginning on August 1, 1960 and continuing on the first day of each month thereafter, until further order of this court, the defendant shall pay directly to the plaintiff the sum of $150 as alimony, and that certain final decree entered herein, dated December 12, 1938, should be and the same is modified to the extent that the $40 monthly alimony payments therein provided shall be increased to the sum of $150 per month, effective August 1, 1960.